     Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 1 of 25



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,

     Plaintiff,

     v.                                           Civ. Action No. 1:19-cv-02184

FACEBOOK INC.,

     Defendant.



    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF THE
       ELECTRONIC PRIVACY INFORMATION CENTER’S MOTION
            Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 2 of 25



                                                    TABLE OF CONTENTS

INTRODUCTION ........................................................................................................................... 1
BACKGROUND ............................................................................................................................. 1
I.        The history of EPIC’s 2009 Complaint and the FTC’s 2012 Consent Order against
          Facebook. ............................................................................................................................. 1
II.       The subsequent history of EPIC’s complaints filed with the FTC against Facebook
          after the 2012 Consent Order............................................................................................... 5
III.      The FTC’s proposed Consent Decree with Facebook. ........................................................ 7
ARGUMENT................................................................................................................................... 9
I.        The Court should permit EPIC to intervene under Rule 24. ............................................... 9
          A.         EPIC has a right to intervene pursuant to FRCP 24(a). ........................................... 9
          B.         Alternatively, EPIC should be permitted to intervene pursuant to Rule 24(b)...... 16
II.       Alternatively, the Court should grant EPIC’s motion for leave to file an amicus
          curiae brief. ....................................................................................................................... 18
III.      The Court should set a briefing schedule so that all interested parties can participate
          in the review of the proposed FTC consent decree. .......................................................... 19
IV.       The Court should schedule a hearing to review the fairness and adequacy of the
          proposed FTC Consent Decree. ......................................................................................... 21
CONCLUSION ............................................................................................................................. 22
        Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 3 of 25



                                       INTRODUCTION

       This matter concerns a proposed settlement between the Federal Trade Commission

(“FTC” or “Commission”) and Facebook regarding violations of a 2012 Consent Order that

imposed obligations on both Facebook and the Commission to protect the privacy of Facebook

users. But the proposed settlement fails to safeguard the interests of Facebook users.

       The proposed Consent Decree, now before this Court, also directly implicates the rights

of EPIC and others who have helped establish the underlying legal authority that is the basis for

this settlement, who have routinely filed privacy complaints with the FTC alleging violations of

the Consent Order, who have complaints currently pending before the Commission, and who

have worked for more than a decade to protect the interests of Facebook users. EPIC has a direct

interest in the Consent Decree under review and therefore seeks intervention as of right under

Federal Rule of Civil Procedure 24(a)(2) or, in the alternative, either permissive intervention or

amicus curiae status. Given the sweeping impact of this Consent Decree on EPIC and other

similarly situated groups, the Court should adopt a briefing schedule for all interested parties and

conduct a careful review of the fairness and adequacy of the proposed consent decree.

                                        BACKGROUND

I.     The history of EPIC’s 2009 Complaint and the FTC’s 2012 Consent Order against
       Facebook.

       This case follows a Complaint and Consent Order that the FTC filed against Facebook in

2012 based on privacy violations that were first identified by EPIC and a coalition of privacy and

civil liberties organization in a Complaint filed in December 2009, supplemental material by

EPIC in February 2010, and an additional Complaint filed by EPIC and a coalition of privacy

and civil liberties organizations in May 2010. Complaint, Request for Investigation, Injunction,

and Other Relief of EPIC et al., In re Facebook, Inc. (Dec. 17, 2009) [hereinafter EPIC 2009



                                                 1
         Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 4 of 25



FTC Facebook Complaint] (Ex. 1);1 Supplemental Materials Submitted by EPIC et al. in Support

of Pending Complaint and Request for Injunction, Request for Investigation and for Other Relief,

In re Facebook, Inc. (Jan. 14, 2010) [hereinafter EPIC 2010 Supplement] (Ex. 2);2 Complaint,

Request for Investigation, Injunction, and Other Relief, In re Facebook, Inc. (May 5, 2010)

[hereinafter EPIC 2010 FTC Facebook Complaint] (Ex. 3).3 EPIC’s 2009 FTC Facebook

Complaint was filed along with the American Library Association, the Center for Digital

Democracy, the Consumer Federation of America, FoolProof Financial Education, Patient

Privacy Rights, Privacy Activism, the Privacy Rights Now Coalition, the Privacy Rights

Clearinghouse, and the U.S. Bill of Rights Foundation; the same groups also joined EPIC’s

Complaint to the FTC in 2010, along with others. Id.

        In the 2009 Complaint, EPIC and others alleged that Facebook had changed the privacy

settings of users in a way that made personal information, such as names of friends and private

photos, publicly available and for Facebook’s commercial benefit. EPIC 2009 FTC Facebook

Complaint, supra. EPIC further alleged that Facebook made personal information available to

application developers without users’ knowledge or consent; that Facebook Connect decreased

users’ control over disclosure of personal information; that Facebook’s iPhone syncing secretly

disclosed personal information; that Facebook’s social plugins revealed user information without

user consent; and that Facebook allowed developers to retain user data indefinitely. Id.

        Following the submission of its complaint, EPIC received a response from the FTC,

stating that “[y]our most recent complaint raises issues of particular interest for us at this time.”

Letter from Director, FTC Bureau of Consumer Protection, to Marc Rotenberg, Director, EPIC



1
  https://epic.org/privacy/inrefacebook/EPIC-FacebookComplaint.pdf.
2
  https://epic.org/privacy/inrefacebook/EPIC_Facebook_Supp.pdf.
3
  https://epic.org/privacy/facebook/EPIC_FTC_FB_Complaint.pdf.


                                                       2
            Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 5 of 25



(Jan. 14, 2010) (Ex. 4).4 On January 14, 2010, EPIC and others supplemented the original

complaint and described Facebook’s practices for access to users’ passwords, representations

regarding Facebook Connect, and representations regarding iPhone syncing were unfair and

deceptive. EPIC 2010 Supplement, supra.

           EPIC and other groups filed a second complaint with the Federal Trade Commission over

Facebook’s disclosure of users’ previously-restricted personal information to Facebook’s

business partners and the general public. EPIC 2010 FTC Facebook Complaint, supra. The

information disclosed by Facebook included employment history, education, location,

hometown, film preferences, music preferences, and reading preferences. Id.

           On November 29, 2011, the FTC announced a proposed settlement agreement with

Facebook over the company’s unfair and deceptive business practices. In re Facebook, Inc.,

FTC File No. 092 3184 (2011) (Agreement Containing Consent Order) (Ex. 5).5 The FTC

identified eight specific counts, including changes to users’ privacy settings, application access

to user data, advertiser access to use data, photo and video deletion, and violations of the Safe

Harbor Framework. Id. According to the FTC, “under the proposed settlement, Facebook is:

      •    barred from making misrepresentations about the privacy or security of consumers’

           personal information;

      •    required to obtain consumers’ affirmative express consent before enacting changes that

           override their privacy preferences;

      •    required to prevent anyone from accessing a user’s material more than 30 days after the

           user has deleted his or her account;




4
    https://epic.org/privacy/inrefacebook/Facebook_Vladeck_Letter.pdf.
5
    http://www.ftc.gov/os/caselist/0923184/111129facebookagree.pdf.


                                                         3
            Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 6 of 25




      •    required to establish and maintain a comprehensive privacy program designed to address

           privacy risks associated with the development and management of new and existing

           products and services, and to protect the privacy and confidentiality of consumers’

           information; and

      •    required, within 180 days, and every two years after that for the next 20 years, to obtain

           independent, third-party audits certifying that it has a privacy program in place that meets

           or exceeds the requirements of the FTC order, and to ensure that the privacy of

           consumers' information is protected.”

Press Release, Fed. Trade Comm’n, Facebook Settles FTC Charges that It Deceived Consumers

by Failing to Keep Privacy Promises (Nov. 29, 2011) [hereinafter FTC Nov. 29, 2011 Press

Release].6

           The Chairman of the Federal Trade Commission at the time, John Liebowitz, stated

“Facebook is obligated to keep the promises about privacy that it makes to its hundreds of

millions of users. Facebook’s innovation does not have to come at the expense of consumer

privacy. The FTC action will ensure it will not.” Id.

           The Commission made clear EPIC’s role in the establishment of the Consent Order,

which is the legal basis of the proposed Consent Decree now before this Court. In announcing

the proposed Consent Order, the Commission stated that “Facebook’s privacy practices were the

subject of complaints filed with the FTC by the Electronic Privacy Information Center and a

coalition of consumer groups.” Id.




6
    http://www.ftc.gov/opa/2011/11/privacysettlement.shtm.


                                                         4
          Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 7 of 25



II.     The subsequent history of EPIC’s complaints filed with the FTC against Facebook
        after the 2012 Consent Order.

        Since 2012, EPIC has filed five detailed complaints with the Commission regarding

Facebook’s business practices, alleging violations of the Consent Order. All of these complaints,

as well as many similar complaints brought to the Commission by consumer and privacy

organizations representing the interests of Facebook users, would be extinguished by the

proposed consent decree that the FTC and Facebook have submitted.

        In 2014, EPIC submitted a complaint to the FTC concerning Facebook's manipulation of

users’ News Feeds for psychological research. Complaint, In re Facebook, Inc. (July 3, 2014)

[hereinafter EPIC 2014 Facebook Complaint] (Ex. 6).7 EPIC argued that Facebook had “altered

the News Feeds of Facebook users to elicit positive and negative emotional responses.” Id. at 1.

EPIC further alleged that the researchers “failed to follow standard ethical protocols for human

subject research” and that Facebook violated Section 5 of the FTC Act when it did not get users’

permission to conduct this study or notify users that their data would be disclosed to researchers.

Id. These allegations have not been addressed by the FTC.

        Also in 2014, Facebook acquired the private messaging application WhatsApp and EPIC,

along with the Center for Digital Democracy, filed a complaint urging the Commission to block

the acquisition. Complaint, In re WhatsApp, Inc. (Mar. 6, 2014) [hereinafter EPIC 2014

WhatsApp Complaint] (Ex. 7).8 In 2016, after the merger had been approved, WhatsApp

announced its plans to transfer users’ personal information to Facebook, including their phone

numbers, for Facebook to use for targeted advertising. Looking Ahead for WhatsApp, WhatsApp

Blog (Aug. 25, 2016).9 EPIC and CDD filed a complaint with the FTC opposing the transfer of


7
  https://epic.org/privacy/internet/ftc/facebook/psycho/Facebook-Study-Complaint.pdf.
8
  https://epic.org/privacy/ftc/whatsapp/WhatsApp-Complaint.pdf.
9
   https://blog.whatsapp.com/10000627/Looking-ahead-for-WhatsApp.


                                                        5
            Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 8 of 25



WhatsApp use data to Facebook and arguing that the proposed policy changes violated Section 5

of the FTC Act. Complaint, In re WhatsApp, Inc. (Aug 29, 2016) [hereinafter EPIC 2016

WhatsApp Complaint] (Ex. 8).10 These allegations have not been addressed by the FTC.

           In 2018, EPIC and a coalition of consumer privacy organizations filed a complaint with

the Federal Trade Commission charging that Facebook's facial recognition practice lacked

privacy safeguards and violated the 2011 Consent Order with the Commission. Complaint, In re

Facebook, Inc. and Facial Recognition (Apr. 6, 2018) [hereinafter EPIC 2018 Facebook

Complaint] (Ex. 9).11 As EPIC explained in its complaint, in early 2018, Facebook began

routinely scanning photos, posted by users, for biometric facial matches without the consent of

either the image subject or the person who uploaded the photo. Id. EPIC and consumer groups

requested that “the Commission investigate Facebook, enjoin the deployment of additional facial

recognition techniques as a violation of the 2011 Consent Order, and require Facebook to modify

its biometric data practices to protect the privacy of Facebook users and non-users.” Id. at 38.

These allegations have not been addressed.

           Perhaps most significantly in 2018, EPIC along with sixteen consumer organizations

wrote the FTC a letter urging the Commission to investigate the unprecedented disclosure of

personal data uncovered in the Facebook Cambridge Analytica scandal. The organizations wrote:

“On behalf of leading consumer privacy organizations in the United States, we urge you to

immediately investigate whether Facebook’s alleged disclosure of the personal data of 50 million

Americans to the data mining firm Cambridge Analytica violated the FTC Consent Order with

Facebook we helped obtain.” Letter from EPIC et al. to Maureen Ohlhausen, Acting Chairman,




10
     https://epic.org/privacy/ftc/whatsapp/EPIC-CDD-FTC-WhatsApp-Complaint-2016.pdf.
11
     https://epic.org/privacy/facebook/FTC-Facebook-FR-Complaint-04062018.pdf.


                                                      6
          Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 9 of 25



FTC, and Terrell McSweeney, Commissioner, FTC (Mar. 20, 2018) (Ex. 10).12 One week later,

the FTC announced it would reopen the investigation of Facebook. Press Release, Fed. Trade

Comm’n, Statement by the Acting Director of FTC’s Bureau of Consumer Protection Regarding

Reported Concerns About Facebook Privacy Practices (Mar. 26, 2018).13

        These actions and complaints pursued by EPIC and others on behalf of Facebook users

are directly relevant to the Court’s consideration of the FTC’s proposed Consent Decree with

Facebook.

        But even the actions of EPIC and the associated organizations do not describe the full

range of public interest in this matter. More than 26,000 consumer complaints about Facebook

are currently pending at the Commission, and the number of complaints against the company has

been doubling annually. FOIA Request from EPIC to FTC (Mar. 13, 2019) [hereinafter EPIC

2019 FOIA Request].14 In 2018 alone, the FTC received 8,391 consumer complaints about

Facebook, nearly twice the number received in 2016 (4,612), and more than four times the

number received in 2014 (1,860). FTC Response to EPIC FOIA Request (Apr. 2, 2019).15

III.    The FTC’s proposed Consent Decree with Facebook.

        The FTC’s proposed Consent Decree with Facebook is both the most significant and

most controversial decree in the history of the Commission. The proposed Consent Decree

concerns the business practices of the world’s largest social media company, the privacy interests



12
   https://epic.org/privacy/facebook/EPIC-et-al-ltr-FTC-Cambridge-FB-03-20-18.pdf. The organizations that signed
the March 20, 2018 to the Commission were: the Electronic Privacy Information Center, Access Now, Campaign for
Commercial Free Childhood, Center for Digital Democracy, Constitutional Alliance, Consumer Action, Consumer
Federation of America, Consumer Watchdog, Cyber Privacy Project, Defending Rights & Dissent, Government
Accountability Project, Patient Privacy Rights, Privacy Rights Clearinghouse, Privacy Times, Public Citizen, U.S.
PIRG, and the World Privacy Forum.
13
   https://www.ftc.gov/news-events/press-releases/2018/03/statement-acting-director-ftcs-bureau-consumer-
protection.
14
   https://epic.org/foia/ftc/facebook/EPIC-19-03-13-FTC-FOIA-20190313-Request.pdf.
15
   https://epic.org/foia/ftc/facebook/EPIC-19-03-13-FTC-FOIA-20190402-Complaint-Number-Breakdown.pdf.


                                                       7
         Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 10 of 25



of hundreds of millions of Americans, and more than 2.3 billion people around the globe. The

decree also directly impacts the interests of EPIC and other groups, who have worked diligently

to safeguard the interests of Facebook uses and who have submitted comprehensive complaints

to the FTC concerning violations of the 2012 Consent Order.

        The proposed Consent Decree, now before this Court, states that “[t]he parties have

consented to entry of this Stipulated Order to resolve any and all claims that Defendant, its

officers, and directors, prior to June 12, 2019, violated the Commission’s Decision and Order in

In re Facebook, Inc., C-4365, 2012 FTC LEXIS 135 (F.T.C. July 27, 2012). Furthermore, this

Consent Decree resolves all consumer-protection claims known by the FTC prior to June 12,

2019, that Defendant, its officers, and directors violated Section 5 of the FTC Act.” Stipulated

Order, ECF No. 2-1. If adopted, this Consent Decree would preclude EPIC and other advocacy

groups from pursuing the complaints previously filed at the FTC.

        Commissioner Rohit Chopra and Commissioner Rebecca Slaughter both dissented from

the FTC’s approval of the Consent Decree, highlighting that the settlement immunizes the firm

for undisclosed violations. Commissioner Chopra said: “This shield represents a major win for

Facebook, but leaves the public in the dark as to how the company violated the law, and what

violations if any are going unaddressed.” Dissenting Statement of Commissioner Rohit Chopra,

In re Facebook, Inc., Commission File No. 1823109 at 17 (July 24, 2019).16 Commissioner

Slaughter said: “I am concerned that a release of this scope is unjustified by our investigation and

unsupported by either precedent or sound public policy. To the contrary, in every recent major

federal settlement, if there was a liability release, it was cabined to the offenses described in the




16
   https://www.ftc.gov/system/files/documents/public_statements/1536911/chopra_dissenting_
statement_on_facebook_7-24-19.pdf.


                                                      8
         Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 11 of 25



complaint.” Dissenting Statement of Commissioner Rebecca Slaughter, In re Facebook, Inc.,

Commission File No. 1823109 at 14 (July 24, 2019).17

        Members of Congress have been outspoken in their opposition to the settlement. Senator

Markey (D-MA) said: “With its settlement with Facebook, the FTC not only fell short, it fell on

its face. Facebook is getting away with some of the most egregious corporate bad behavior in the

age of the internet.” Ed Markey, Senator Markey Blasts FTC Facebook Privacy Settlement (July

24, 2019).18 Senator Hawley (D-MO) said: “This is very disappointing. This settlement does

nothing to change Facebook’s creepy surveillance of its own users & the misuse of user data. It

does nothing to hold executives accountable. It utterly fails to penalize Facebook in any effective

way.” Josh Hawley (@HawleyMO), Twitter (July 24, 2019, 10:36 AM).19 See also, Editorial

Board, A $5 Billion Fine for Facebook Won’t Fix Privacy: The Federal Trade Commission’s

Record-breaking Levy Has Barely Dented the Company’s Stock Price, N.Y. Times (July 25,

2019).20

                                               ARGUMENT

I.      The Court should permit EPIC to intervene under Rule 24.

        A.       EPIC has a right to intervene pursuant to FRCP 24(a).

        Rule 24(a)(2) states that a court “must permit anyone to intervene who . . . (2) claims an

interest relating to the property or transaction that is the subject of the action, and is so situated

that disposing of the action may as a practical matter impair or impede the movant’s ability to




17
   https://www.ftc.gov/system/files/documents/public_statements/1536918/182_3109_slaughter_
statement_on_facebook_7-24-19.pdf.
18
   https://www.markey.senate.gov/news/press-releases/senator-markey-blasts-ftc-facebook-privacy-settlement.
19
   https://twitter.com/HawleyMO/status/1154037744290557952.
20
   https://www.nytimes.com/2019/07/25/opinion/facebook-fine-5-billion.html.


                                                       9
         Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 12 of 25



protect its interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P.

24(a)(2). Courts have interpreted Rule 24(a) to require the following:

         (1) the application to intervene must be timely; (2) the applicant must demonstrate
         a legally protected interest in the action; (3) the action must threaten to impair that
         interest; and (4) no party to the action can be an adequate representative of the
         applicant's interests.

Karsner v. Lothian, 532 F.3d 876, 885 (D.C. Cir. 2008) (citing SEC v. Prudential Sec. Inc., 136

F.3d 153, 156 (D.C. Cir. 1998)). Additionally, an intervenor must have Article III standing.

Town of Chester, N.Y. v. Laroe Est., Inc, 137 S. Ct. 1645, 1651 (2017). EPIC satisfies all the

necessary elements for intervention.

         1.     EPIC’s motion to intervene is timely.

         A third party must “move for intervention once it becomes clear that failure to intervene

would jeopardize her interest in the action.” In re Brewer, 863 F.3d 861, 872 (D.C. Cir. 2017).

Instead, when considering timeliness, “it is important to consider the purpose for which

intervention is granted.” United States v. Am. Tel. & Tel. Co., 642 F.2d 1285, 1294 (D.C. Cir.

1980).

         In Fund for Animals, Inc. v. Norton, 322 F.3d 728 (D.C. Cir. 2003), the D.C. Circuit

determined that filing a motion to intervene “less than two months after the plaintiffs filed their

complaint” was timely. Id. at 735 (emphasis added); see also Sault Ste. Marie Tribe of Chippewa

Indians v. Bernhardt, 331 F.R.D. 5, 12 (D.D.C. 2019) (determining that a motion filed within

sixteen days was sufficiently timely); Connecticut v. Dep’t of the Interior, 344 F. Supp. 3d 279,

304 (D.D.C. 2018) (explaining that intervention was timely because it was filed within a month);

Eagle Pharmaceuticals, Inc. v. Price, 322 F.R.D. 48, 49–50 (D.D.C. 2017) (granting intervention

where motion to intervene was filed within one month).




                                                   10
        Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 13 of 25



       Here EPIC is filing its motion to intervene within days after the FTC revealed its

proposed Consent Decree against Facebook. EPIC’s motion is undoubtedly timely.

               2.      EPIC has a legally protected interest in the action.

       EPIC has brought multiple complaints to the FTC against Facebook on behalf of

consumers and EPIC members. EPIC thus has a legally protected interest in this action. Courts in

this Circuit have explained that the legally protected interest standard “is primarily a practical

guide to disposing of lawsuits by involving as many apparently concerned persons as is

compatible with efficiency and due process.” United States v. Morten, 730 F. Supp. 2d 11, 16

(D.D.C. 2011) (international quotation marks omitted). Courts have held that “the resolution of

[an individual’s] claim” is a legally protected interest. In re $6,871,042.36, 217 F. Supp. 3d. 84,

94 (D.D.C. 2016). The right to bring a “complaint or request for Commission action” is codified

in 16 CFR § 2.2(a). EPIC’s complaints with the FTC on behalf of its members and Facebook

users put EPIC, and other similar organizations, in a unique position with respect to the proposed

Consent Decree. If the proposed settlement is adopted, EPIC’s prior complaints at the FTC will

be dismissed. Thus, EPIC has a clear interest in the outcome of this case.

               3.      The proposed Consent Decree between the FTC and Facebook
                       threatens to impair EPIC’s legally protected interest.

       If the proposed Consent Decree is approved, multiple complaints brought by EPIC will

be extinguished. Thus, EPIC has a legally protected interest that is threatened by the proposed

decree. This Court has acknowledged that this factor is “not a rigid one.” Wildearth Guardians v.

Salazar, 272 F.R.D. 4, 13 (D.D.C. 2010). To determine if an intervener has a legally protected

interest that may be threatened, courts in this Circuit “look to the ‘practical consequences’ of

denying intervention, even where the possibility of future challenge to the regulation remain[]

available.” Nat. Resources Def. Council v. Costle, 561 F.2d 904, 907 (D.C. Cir. 1977). “An



                                                 11
            Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 14 of 25



action has the practical consequence of impairing prospective intervenors’ interests when the

unsuccessful ‘disposition of the action would result in a substantial change in the status quo with

respect to these interests,’ such that ‘the task of reestablishing the status quo . . . will be difficult

and burdensome.” Waterkeeper Alliance, Inc. v. Wheeler, 330 F.R.D. 1, 7 (D.D.C. 2018) (citing

District of Columbia v. Potomac Electric Power Co., 826 F. Supp. 2d 227, 234 (D.D.C. 2011)).

           EPIC was the first to identify Facebook’s privacy violations and bring them to the

attention of the FTC. In 2009, EPIC and other consumer organizations, filed a complaint with the

FTC alleging that Facebook’s privacy practices were unfair and deceptive. EPIC 2009 FTC

Facebook Complaint, supra. As the organization that initiated the complaint against Facebook

that led to the underlying investigation, the FTC credited EPIC with providing the factual basis

for the Commission’s Complaint and Consent Order: “Facebook’s privacy practices were the

subject of complaints filed with the FTC by the Electronic Privacy Information Center and a

coalition of consumer groups.” FTC Nov. 29, 2011 Press Release, supra. Since then, EPIC has

filed numerous additional complaints to the FTC regarding Facebook’s privacy settings and

policies. See EPIC 2018 Facebook Complaint, supra; EPIC 2016 WhatsApp Complaint, supra;

EPIC 2014 Facebook Complaint, supra; Supplemental Complaint, In the Matter of WhatsApp,

Inc. (Mar. 21, 2014);21 EPIC 2014 WhatsApp Complaint, supra; EPIC 2010 FTC Facebook

Complaint, supra; EPIC 2010 Facebook Supplemental Complaint, supra.

           The “practical consequence” of denying EPIC’s motion to intervene would be to

extinguish all of EPIC’s pending FTC complaints against Facebook—all without EPIC having a

voice in the decision. The dismissal of all of EPIC’s complaints would cause “a substantial

change in the status quo,” which would “be difficult and burdensome” to overcome because the



21
     https://epic.org/privacy/internet/ftc/whatsapp/WhatsApp-Nest-Supp.pdf.


                                                         12
        Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 15 of 25



proposed Consent Decree wipes Facebook’s slate clean without Facebook even having to admit

guilt for its privacy violations.

                4.      Neither the FTC nor Facebook adequately represent EPIC’s interest.

        A third party may only intervene if its interests are not “adequately represented by

existing parties.” Fed. R. Civ. P. 24(a)(2). Courts in this Circuit have held that this adequate

representation standard is “low,” Fund for Animals, Inc., 322 F.3d at 735, 736 n.7, “minimal,” In

re Brewer, 863 F.3d at 873, and “not onerous,” Am. Tel. & Tel. Co., 642 F.2d at 1293. See also

Trbovich v. United Mine Workers, 404 U.S. 528, 538 n.10 (1973). A party who moves to

intervene “ordinarily should be allowed to intervene unless it is clear that the party will provide

adequate representation.” Crossroads Grassroots Pol’y Strategies v. Fed. Election Commission,

788 F.3d 312, 321 (D.C. Cir. 2015) (citations omitted). Additionally, courts in this Circuit “look

skeptically on government entities serving as adequate advocates for private parties,” id., and

have “often concluded that governmental entities do not adequately represent the interests of

aspiring intervenors,” Fund for Animals, 322 F.3d at 736. It is clear that Facebook does not

adequately represent EPIC’s interest. Thus, only the question of whether the FTC adequately

represents EPIC’s interests will be discussed.

        In Crossroads, the D.C. Circuit held that Crossroads could intervene in a suit challenging

a Federal Election Commission’s (“FEC”) ruling that benefited them. 788 F.3d at 314. The D.C.

Circuit reversed the lower court’s finding that Crossroads’ interests were aligned with the FEC

on the basis that the FEC and Crossroads disagreed “about the extent of the [Federal Election]

Commission’s regulatory power, the scope of the administrative record, and post-judgement

strategy.” Id. at 321; see also Costle, 561 F.2d at 913 (allowing a chemical company to intervene

despite the fact that another chemical company was party in the lawsuit because one company




                                                 13
        Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 16 of 25



“may not have interests that bear upon all of the industrial categories of concern”). Similarly,

here the FTC does not adequately represent EPIC’s interests. Though those who object to EPIC’s

motion may attempt to argue that EPIC and the FTC have the same general goal—to protect

consumers and their privacy—see EPIC, About EPIC (2019);22 FTC, About the FTC (2019).23

EPIC has an established history of disagreeing with the FTC’s regulatory actions and policies.

        In 2011, EPIC submitted public comments urging the FTC to strengthen its proposed

2011 Consent Order. EPIC, Comments In re Facebook, Inc., FTC File No. 092 3184 (2011).24 In

2012, the FTC ignored EPIC’s comments and adopted a Final Order against Facebook with no

modifications, which EPIC criticized. Frustrated by the FTC’s failure to enforce the 2011

Consent Order, EPIC filed a Freedom of Information Act request, which eventually became a

lawsuit, against the FTC. See FOIA Request from EPIC to FTC (Mar. 20, 2018);25 Complaint for

Injunctive Relief, EPIC v. FTC, No. 18-932 (D.D.C. filed Apr. 20, 2018).26 Though the FTC

eventually announced that it would reopen their investigation of Facebook’s business practices in

2018, EPIC continues to criticize the FTC for not having done and doing enough. See

#EnforcetheOrder. EPIC, #EnforceTheOrder, @FTC (2019);27 EPIC 2019 FOIA Request, supra

(revealing that there are 26,000 pending consumer complaints against Facebook, while under the

Consent Order).28

        Additionally, EPIC has repeatedly emphasized that the FTC must use its antitrust

authority to block mergers that threaten user privacy and has criticized the FTC for not doing




22
   https://epic.org/epic/about.html.
23
   https://www.ftc.gov/about-ftc.
24
   https://epic.org/privacy/facebook/Facebook-FTC-Settlement-Comments-FINAL.pdf.
25
   https://epic.org/foia/FTC/facebook/EPIC-18-03-20-FTC-FOIA-20180320-Request.pdf.
26
   https://epic.org/foia/ftc/facebook/EPIC-v-FTC-Complaint.pdf.
27
   https://epic.org/enforce-the-order/.
28
   https://epic.org/foia/ftc/facebook/EPIC-19-03-13-FTC-FOIA-20190313-Request.pdf.


                                                    14
         Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 17 of 25



enough to protect consumers. See, e.g., Letter from EPIC to Senators Michael S. Lee and Amy

Klobuchar (Dec. 12, 2017) (“[T]he FTC has repeatedly failed to even consider consumer privacy

and data security in its merger review process.”);29 EPIC, Comments In re Remedy Study, FTC

File No. P143100 (“The failure of the FTC to take [privacy protections for consumers] into

account during merger review is one of the main reasons consumer privacy in the United States

has diminished significantly in the last 15 years.”);30 Marc Rotenberg, EPIC President, How the

FTC Could Have Prevented the Facebook Mess, Techonomy (Mar. 22, 2018).31

        Given EPIC’s track record of disagreeing with the FTC’s approach to privacy issues, the

FTC cannot claim to represent the interests of EPIC. EPIC should “not need to rely on a doubtful

friend to represent its interests, when it can represent itself.” Costle, 561 F.2d at 913; see also

Dimond v. District of Columbia, 792 F.2d 179, 192–93 (D.C. Cir. 1986); Cayuga Nation v.

Zinke, 324 F.R.D. 277, 283 (D.D.C. 2018).

                5.       EPIC has Article III standing to intervene.

        Courts in this Circuit have recognized that Article III standing and the requisite interest

under Rule 24(a)(2) go hand-in-hand. See, e.g., Wildearth Guardians, 272 F.R.D. at 13 n.5

(“[W]hen a putative intervenor has a ‘legally protected’ interest under Rule 24(a), it will also

meet constitutional standing requirements, and vice versa); Jones v. Prince George’s City,

Maryland, 348 F.3d 1014, 1018–19 (D.C. Cir. 2003) (“[B]ecause [the intervenor] has suffered a

cognizable injury sufficient to establish Article III standing, she also has the requisite interest

under Rule 24(a)(2).”); Mova Pharmaceutical Corp. v. Shalala, 140 F.3d 1060, 1076 (D.C. Cir.

1998) (“[An intervenor] need not show anything more that it has standing to sue in order to



29
   https://epic.org/testimony/congress/EPIC-SJC-Subcomm-Antitrust-Dec2017.pdf.
30
   https://epic.org/privacy/internet/ftc/Merger-Remedy-3-17.pdf.
31
   https://techonomy.com/2018/03/how-the-ftc-could-have-avoided-the-facebook-mess/.


                                                     15
        Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 18 of 25



demonstrate the existence of a legally protected interest for the purposes of Rule 24(a).”). Thus,

because EPIC has a legally cognizable interest under Rule 24(a)(2), as discussed above, EPIC

also has standing.

       However, even if Article III standing is considered independently, EPIC has standing.

“For standing purposes, it is enough that a plaintiff seeks relief, which, if granted, would injure

the prospective intervenor.” Crossroads, 788 F.3d at 318. In Crossroads, the D.C. Circuit

determined that Crossroads had standing because if the FEC ruling in question was overturned,

Crossroads “would return to the position of a respondent subject to enforcement proceedings

before a federal agency.” Id. at 317. Here, the proposed Consent Decree would “resolve any and

all claims” that Facebook violated the 2011 Consent Order. If the decree is accepted, EPIC

would be deprived of the opportunity to pursue complaints previously filed against the FTC.

   Because EPIC has satisfied all the elements of a motion to intervene, the Court should thus

grant EPIC’s motion to intervene under Rule 24(a).

       B.      Alternatively, EPIC should be permitted to intervene pursuant to Rule 24(b).

       Even if this Court determines that EPIC does not have a right to intervene under Rule

24(a), the Court should nevertheless grant EPIC’s motion to intervene under Rule 24(b). Rule

24(b) states that “On timely motion, the court may permit anyone to intervene who: . . . (B) has a

claim or defense that shares with the main action a common question of law or fact. Under Rule

24(b), a movant may be permitted to intervene if he “has a claim or defense that shares with the

main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).

       Because “permissive intervention is an inherently discretionary enterprise,” district courts

have “wide latitude” in determining whether a third-party should be permitted to intervene under

Rule 24(b). EEOC v. Nat’l Child. Ctr., Inc., 146 F.3d 1042, 1046 (D.C. Cir. 1998). A prospective




                                                 16
        Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 19 of 25



intervener must present: (1) an independent ground for subject matter jurisdiction; (2) a timely

motion; and (3) a claim or defense that has a question of law or fact in common with the main

action. Id. In addition, courts “may also consider whether parties seeking intervention will

significantly contribute to the just and equitable adjudication of the legal question presented.”

Sierra Club v. McCarthy, 308 F.R.D. 9, 12 (D.D.C. 2015) (internal quotation marks and

alterations omitted). Finally, it is an “open question” whether Article III standing is required for

permissive intervention in District of Columbia courts. However, this question does not need to

be resolved in this case as EPIC has standing as demonstrated above. Sevier v. Lowenthal, 302 F.

Supp. 3d 312, 323 (D.D.C. 2018).

       EPIC satisfies all three requirements for permissive intervention. First, EPIC has an

independent ground for subject matter jurisdiction. Like the underlying claims in this case,

EPIC’s proposed objections arise under federal law and fall within the Court’s federal-question

jurisdiction. 28 U.S.C. § 1331. Given this, “because the Court has federal question jurisdiction

over this case, it has independent jurisdiction over the movant[’s] answers and future motions.”

Sault Ste. Marie Tribe of Chippewa Indians, 331 F.R.D. at 14 (granting motion to intervene

under 24(b)). Second, EPIC has filed a timely motion. As discussed above, EPIC filed a motion

to intervene within only two days of the filing of the proposed Consent Decree between

Facebook and the FTC. Third, EPIC’s claims have a common question of law or fact with the

main action. EPIC’s claims rest on the complaints levied against Facebook in this case, which

are directly connected with EPIC’s 2009 Complaint to the FTC about Facebook’s privacy

violations, and the resulting Consent Decree.

       Finally, allowing EPIC to intervene will “significantly contribute to the just and equitable

adjudication of the legal question presented.” Sierra Club, 308 F.R.D. at 12. The proposed




                                                 17
        Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 20 of 25



Consent Decree does not adequately address the consumer privacy complaints raised against

Facebook by the FTC, numerous consumer privacy groups like EPIC, and individuals. EPIC’s

arguments will assist the Court in reviewing the proposed Consent Decree and achieving a just

and equitable adjudication in this case. This Court should leverage its significant discretion in

granting third-party intervention under Rule 24(b) to allow EPIC to intervene in this case and

thus, contribute to the just and equitable adjudication of the legal questions presented.

II.    Alternatively, the Court should grant EPIC’s motion for leave to file an amicus
       curiae brief.

       This Court has “broad discretion” to permit participation by amici curiae. District of

Potomac Electric Power Co., 826 F. Supp. 2d at 227. Participation of an amicus is especially

desirable when the proposed amicus may provide a “unique perspective” on the issues before the

court. Keepseagle v. Vilsak, 307 F.R.D. 233 (D.D.C. 2014).

       A motion for leave to file an amicus brief must “state the nature of the movant’s interest.”

LCvR 7(o)(2). EPIC is a public interest research center in Washington, D.C. EPIC was

established in 1994 to focus public attention on emerging civil liberties issues and to protect

privacy, the First Amendment, and other constitutional values. EPIC frequently participates as

amicus curiae in federal courts in cases about emerging privacy and civil liberties issues. EPIC

was a party to the original 2009 FTC consumer privacy complaint against Facebook. The 2012

Consent Order that resulted from that complaint is the basis for the proposed settlement currently

before this Court. EPIC has filed five more complaints to the FTC since the 2012 Consent Order

concerning Facebook’s manipulation of users’ News Feeds for psychological research,

Facebook’s acquisition of Whatsapp, and the transfer of Whatsapp data to Facebook. EPIC has

also focused public attention on Facebook’s privacy practices.




                                                 18
        Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 21 of 25



       A motion for leave to file as amicus must also “identify the party or parties supported, if

any.” Id. EPIC does not support either party to the current proceedings.

       A prospective amicus must “set forth the reasons why an amicus brief is desirable, why

the movant’s position is not adequately represented by a party, and why the matters asserted are

relevant to the disposition of the case.” Id. EPIC can offer a unique perspective on the issues

before this Court because of its long participation in FTC proceedings against Facebook and its

expertise in consumer privacy. An amicus brief from EPIC would provide this Court with

information about whether the proposed settlement will effectively address Facebook’s

violations of Section 5 and the 2012 Consent Order. As described in the section above, neither

Facebook nor the FTC will adequately represent EPIC’s position as EPIC disagrees with both

parties concerning the public interest of the proposed settlement.

       A motion for leave must state “the position of each party as to the filing of such a brief.”

Id. Facebook has not appeared in this case and the United States has not taken a position on

EPIC’s motion.

       Finally, a motion to file an amicus brief must “be filed in a timely manner such that it

does not unduly delay the Court’s ability to rule on any pending matter.” Id. This motion will not

unduly delay the Court’s ability to rule on the pending matter because this Court has yet to

approve the Consent Decree.

III.   The Court should set a briefing schedule so that all interested parties can
       participate in the review of the proposed FTC consent decree.

       EPIC seeks the opportunity to participate in the matter now before this Court, but perhaps

more critically respectfully asks this Court to provide an opportunity for others, including those

organizations and individuals who have complaints pending before the Commission, to be heard.

There are hundreds of millions of Americans whose privacy rights are implicated by this



                                                19
         Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 22 of 25



proposed Consent Decree, and many consumer and privacy organizations have diligently studied

Facebook’s business practices and proposed specific changes that could safeguard consumers.32

Moreover, there are concerns that complaints regarding children’s privacy and alleged violations

of the Children’s Online Privacy Protection Act, currently pending before the Commission, may

be extinguished as a consequence of the proposed settlement. See, e.g., Letter from Institute for

Public Representation and 18 other organizations to Donald S. Clark, Secretary, FTC, and

Andrew Smith, Director, Bureau of Consumer Protection (Oct. 3, 2018).33

        This Court has inherent authority to grant leave for any and all interested parties to

submit their views on this settlement, and establishing an orderly process for such submissions

would serve the public interest. In re Doubleclick Inc. Privacy Litig., 154 F. Supp. 2d 497

(S.D.N.Y. 2001) (permitting filing, opportunity to be heard, and objection by EPIC and

Junkbusters); United States v. District of Columbia, 933 F. Supp. 42, 43 (D.D.C. 1996) (granting

intervenor status to Virginia and reviewing the fairness of a proposed consent decree between the

EPA and District of Columbia); Citizens for a Better Env’t v. Gorsuch, 718 F.2d 1117, 1126

(D.C. Cir. 1983) (reviewing the objections of intervenor organizations to a settlement agreement

between environmental groups and the EPA); see also United States v. Google, No. 12-4177,

2012 WL 5833994 (N.D. Cal. 2012) (considering the arguments of amicus curiae Consumer

Watchdog in opposition to the proposed FTC settlement with Google).




32
   Center for Digital Democracy, New EU and US Consumer Studies Show Facebook, Google, Microsoft Fail
Privacy; Eight Consumer Advocacy Groups Call Upon FTC to Investigate (June 27, 2018) (discussing two studies
of Facebook’s business practices and their impact on consumer privacy).
33
   http://www.commercialfreechildhood.org/sites/default/files/devel-
generate/wab/FTC%20FB%20Messenger%20Kids%20Letter.pdf.



                                                     20
        Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 23 of 25



IV.    The Court should schedule a hearing to review the fairness and adequacy of the
       proposed FTC Consent Decree.

       This Court should not adopt the proposed Consent Decree because the parties have not

established that it would be fair, adequate, reasonable, appropriate, or consistent with the public

interest. The D.C. Circuit has held that a court reviewing a consent decree “must satisfy itself of

the settlement’s ‘overall fairness to beneficiaries and consistency with the public interest.’”

Gorsuch, 718 F.2d at 1126 (quoting United States v. Trucking Employers, Inc., 561 F.2d 313,

317 (D.C. Cir. 1977). A court analyzing a proposed Consent Decree must ensure that the decree

is: (1) “both procedurally and substantively fair;” (2) “adequate, reasonable, and appropriate”

“from an objective point of view,” focusing “on the extent to which the decree is confined to the

dispute between the parties and whether the decree adequately accomplishes its purported goal;”

and (3) “consistent with the public interest.” Appalachian Voices v. McCarthy, 38 F. Supp. 3d

52, 55–57 (D.D.C. 2014).

       The proposed consent decree does not appear to satisfy any of the three requirements.

First, the settlement is neither procedurally or substantively fair, as it violates the Federal Trade

Commission’s procedural mandate to review consumer complaints and does not sufficiently

“incorporate[] concepts of corrective justice and accountability.” Id. at 55. Second, the proposed

Consent Decree is not adequate, reasonable, or appropriate. Its scope goes far beyond the dispute

in question, extinguishing all 26,000 pending consumer complaints about Facebook made while

under the Consent Order. It also does not contain adequate provisions to accomplish its goal of

ensuring consumer privacy on Facebook. Finally, the proposed settlement is clearly not in the

public interest, as it leaves consumer complaints unaddressed while still failing to ensure

consumer privacy on Facebook.




                                                  21
        Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 24 of 25



       Given the failure of the parties to establish that the proposed consent decree meets any of

the three factors required, this Court should accept briefing from all interested groups and hold a

hearing to evaluate the fairness of the proposed consent decree. This Court has a mandate not to

“stand by and approve any consent decree placed before it” and “is not obliged to accept one that

appears to make a mockery of judicial power” like the Consent Decree proposed in this case.

United States v. District of Columbia, 933 F. Supp. at 47.

                                         CONCLUSION

       For the above stated reasons, the Court should grant EPIC’s motion to intervene,

establish a briefing schedule for intervenors and interested parties, and schedule a hearing to

review the fairness and adequacy of the parties’ proposed consent decree.




                                                22
        Case 1:19-cv-02184-TJK Document 5-1 Filed 07/26/19 Page 25 of 25




                                                          Respectfully Submitted,
                                                          MARC ROTENBERG, D.C. Bar #422825
                                                          EPIC President and Executive Director

                                                          /s/ Alan Butler
                                                          ALAN BUTLER, D.C. Bar #1012128
                                                          EPIC Senior Counsel

                                                          MEGAN IORIO, D.C. Bar #1618365
                                                          EPIC Appellate Advocacy Counsel

                                                          ELECTRONIC PRIVACY
                                                          INFORMATION CENTER
                                                          1718 Connecticut Avenue, N.W.
                                                            Suite 200
                                                          Washington, D.C. 20009
                                                          (202) 483-1140 (telephone)
                                                          (202) 483-1248 (facsimile)

                                                          Attorneys for Plaintiff EPIC 34


Dated: July 25, 2019




34
  EPIC Consumer Protection Counsel Christine Bannan, a member of the Massachusetts Bar whose admission is
pending in the District of Columbia, contributed to this motion.



                                                    23
